Stolz, Judge.
The defendant appeals from his conviction and sentence for the offense of motor vehicle theft.
1. As required by Anders v. California, 386 U. S. 738, 744 (87 SC 1396, 18 LE2d 493), we have determined, after a full examination of all the proceedings, that the legal point discussed in Division 2 hereinafter was at least arguable, if without merit, hence the appeal was not wholly frivolous. Therefore, the appellant’s appointed counsel’s request to withdraw from the case is denied.
2. The trial judge did not abuse his discretion in denying the defendant’s motion for a continuance on the ground of the absence of a witness who was a resident of Haiti, West Indies, where the subpoena for his presence had not been returned in 20 days, the movant could not state affirmatively that he expected to be able to procure the testimony of the witness at the next term of court, and *112the case had already been postponed once in order to have the subpoena issued. There was failure of compliance with statutory requirements of Code § 81-1410 (as amended, Ga. L. 1959, p. 342) numbered (3), (5), (6) and (7) in Beasley v. State, 115 Ga. App. 827 (1) (156 SE2d 128).
Submitted April 30, 1975
Decided June 13, 1975.
Hugh R. Aderhold, for appellant.
H. Lamar Cole, District Attorney, Richard W. Shelton, Assistant District Attorney, for appellee.
3. Although the enumeration of error on the overruling of the motion for new trial is not argued specifically as to the general grounds by appointed counsel, a, review of the evidence reveals that the verdict was supported by the evidence.

Judgment affirmed.


Deen, P. J., concurs. Evans, J., concurs specially.